DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,971,443 to Nishita et al. (Nishita).
In reference to claim 1, Nishita teaches a refrigerator (FIG. 1-5) comprising a cabinet (1, FIG. 1-5) having an inner case (inherent) in which a storage chamber (3, FIG. 1-5) is formed; a cooler (17, FIG. 1-5) configured to cool the storage chamber (3, FIG. 1-5); a heater (15, FIG. 1-5) configured to heat the storage chamber (3, FIG. 1-5); a first fan (14, FIG. 1-5) configured to circulate air in the storage chamber (3, FIG. 1-5); and a controller (FIG. 6 and 7; col 11, line 51) configured to operate at least one of the cooler, the heater, or the first fan to manage a temperature in the storage chamber, wherein the first fan (14, FIG. 1-5) is operated when the heater (15, FIG. 1-5) is operated (col 4, lines 21-31).

In reference to claim 3, Nishita teaches the system as explained in the rejection of claim 2, and Nishita additionally teaches wherein a second fan (18, FIG. 1-5) to blow air to the cooler is provided in the air flow path (12, FIG. 4).
In reference to claim 4, Nishita teaches the system as explained in the rejection of claim 2, and Nishita additionally teaches wherein the heater (15, FIG. 1-5) is provided in a side wall of the inner case facing the storage chamber (3, FIG. 1-5).
In reference to claim 5, Nishita teaches the system as explained in the rejection of claim 2, and Nishita additionally teaches a partition (7, FIG. 1-5) that divides the storage chamber (3, FIG. 1-5) into a first space and a second space (above and below 7, FIG. 1-5).
In reference to claim 6, Nishita teaches the system as explained in the rejection of claim 5, and Nishita additionally teaches wherein the heater (15, FIG. 4 and 5) is provided in the partition (7, FIG. 4 and 5).
In reference to claim 7, Nishita teaches the system as explained in the rejection of claim 5, and Nishita additionally teaches wherein a circulation flow path (FIG. 1-5) which communicates with the first space and which is partitioned from the air flow path is provided behind the partition wall (FIG. 1-5), and wherein the first fan (14, FIG. 1-5) is provided in the circulation flow path to circulate air in the storage chamber (FIG. 1-5).

In reference to claim 10, Nishita teaches the system as explained in the rejection of claim 5, and Nishita additionally teaches a second fan (18, FIG. 1-5) that blows air to the cooler (17, FIG. 1-5), wherein the controller (FIG. 6 and 7; col 11, line 51) operates the cooler (17, FIG. 1-5) and the second fan (18, FIG. 1-5) while cooling the first space (FIG. 1-7).
In reference to claim 11, Nishita teaches the system as explained in the rejection of claim 5, and Nishita additionally teaches a second fan (18, FIG. 1-5) that blows air to the cooler (17, FIG. 1-5), wherein the controller (FIG. 6 and 7; col 11, line 51) concurrently operates the heater, the first fan, the cooler, and second the fan when heating the first space and cooling the second space (FIG. 1-7).
In reference to claim 12, Nishita teaches the system as explained in the rejection of claim 11, and Nishita additionally teaches a first damper configured to open and close to adjust air flowing into the first space; and a second damper configured to open and close to adjust air flowing into the second space, wherein the controller (FIG. 6 and 7; col 11, line 51) is further configured to close the first damper and open the second damper when heating the first space and cooling the second space (FIG. 6-7).
In reference to claim 13, Nishita teaches the system as explained in the rejection of claim 5, and Nishita additionally teaches wherein the controller (FIG. 6 and 7; col 11, line 51) manages the first fan according to a repeated cycle in which the first fan is activated during a first portion of the cycle and the first fan is turned off during a second portion of the cycle (FIG. 6-7).

In reference to claim 15, Nishita teaches the system as explained in the rejection of claim 5, and Nishita additionally teaches wherein the controller (FIG. 6 and 7; col 11, line 51) is further configured to manage the first fan such that the first fan is turned off for a first length of time when a difference between a target temperature of the first space and a target temperature of the second space is a first value, and the first fan is turned off for a second length of time that is shorter than the first length of time when the difference between the target temperature of the first space and the target temperature of the second space is a second value that is less than the first value (FIG. 6-7).
In reference to claim 16, Nishita teaches the system as explained in the rejection of claim 5, and Nishita additionally teaches wherein the controller (FIG. 6 and 7; col 11, line 51) is further configured to manage the first fan such that the first fan operates to generate a first wind speed when a difference between a target temperature of the first space and a target temperature of the second space is a first value, and the first fan operates to generate a second wind speed, that is less than the first wind speed, when the difference between the target temperature of the first 
In reference to claim 17, said claim claims the limitations similar to claims 1-3; thus, said claim 17 is rejected in a similar manner, as explained in detail above.
In reference to claim 18, Nishita teaches the system as explained in the rejection of claim 17, and Nishita additionally teaches wherein the controller (FIG. 6 and 7; col 11, line 51), after initiating operation of refrigeration system to cool the refrigeration chamber to cool the refrigeration chamber; is further configured to start a first timer when the temperature in the refrigeration chamber is less than a target lower limit value; start a second timer when the temperature in the refrigeration chamber is less than a lower limit value that is less than the target lower limit value; and operate the heater to heat the chamber further based on determining that a first time value for the first timer is greater than a first threshold value or that a second time value for the second timer is greater than a second threshold value that is less than the first threshold value (FIG. 6-8).
In reference to claim 19, Nishita teaches the system as explained in the rejection of claim 18, and Nishita additionally teaches wherein the controller (FIG. 6 and 7; col 11, line 51) is further configured to cease operation of the refrigeration system when the refrigeration chamber is cooled such that the temperature in the refrigeration chamber is less than the target lower limit value, wherein the first timer is started after ceasing operation of the refrigeration system (FIG. 6-8).
In reference to claim 20, Nishita teaches the system as explained in the rejection of claim 17, and Nishita additionally teaches wherein the controller (FIG. 6 and 7; col 11, line 51), after initiating operation of the heater to warm the refrigeration chamber, is further configured to start . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishita.
In reference to claim 8, Nishita teaches the system as explained in the rejection of claim 7, but does not explicitly teach an air purifier provided in the circulation flow path.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigeration cooling system employing an air filter or a purifier to be obvious in order to maintain properly hygienic environment within the refrigerator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,826,679 to May et al. teaches a refrigerator energy and temperature control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
3/24/2022